Citation Nr: 0203336	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  00-25 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a disability rating greater than 50 
percent for bipolar disorder.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active duty from January 1996 to April 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

The case returns to the Board following a remand to the RO in 
July 2001.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  Manifestations of the veteran's bipolar disorder include 
subjective complaints of sleep disturbance, racing thoughts, 
inability to concentrate, difficulty with stress, and memory 
problems; and objective evidence if slightly pressured 
speech, a bit of tangential thought, and some effusiveness, 
nervousness, anxiety, and inappropriate laughter.  There is 
no evidence of obsessional ritual, abnormality of thought or 
speech, near-continuous panic or depression, disorientation, 
neglect of personal hygiene, or inability to establish and 
maintain personal relationships.    

3.  The veteran has the following service-connected 
disabilities: bipolar disorder, evaluated as 50 percent 
disabling; right knee strain, evaluated as 10 percent 
disabling; and scar of the right third toe, evaluated as zero 
percent disabling.  The combined service-connected disability 
rating is 60 percent.  

4.  The veteran apparently has a high school education and 
has attempted to pursue a college education.  His work 
history since separation from service consists of a reported 
six jobs, primarily menial in nature, with the longest 
employment lasting seven months.  There is no indication that 
the veteran has applied for any other governmental disability 
benefits.  

5.  The competent medical evidence of record indicates that 
the veteran is capable of working.  

6.  The veteran's service-connected disabilities do not 
prevent him from securing or following a substantially 
gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 50 
percent for bipolar disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.130, Diagnostic 
Code 9432 (2001).  

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.321(b)(1), 3.340, 4.3, 4.16 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
November 1999 rating decision, November 2000 statement of the 
case, and November 2001 supplemental statement of the case, 
the RO provided the veteran and his representative with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate his claims.  With respect to 
the duty to assist, the RO has secured VA treatment records, 
relevant medical examinations, and private records as 
authorized by the veteran.  In addition, the veteran has 
submitted private medical reports to the RO.  Finally, the 
veteran has had ample opportunity to present evidence and 
argument in support of his appeal.  Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the July 2001 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Factual Background

The veteran's service medical records reflected evaluation 
for depression beginning in January 1997 and sleep disorder 
in September 1997.  Psychiatric examination in December 1997 
was negative.  The history of sleep disorder was reported.    

The veteran submitted a claim for service connection for 
disorders including bipolar disorder in March 1999.  With the 
claim, he submitted a report of psychological evaluation 
dated in March 1995 concerning his potential for post-
secondary education.  It was noted that his counselors 
thought he had bipolar disorder.  The report of psychological 
evaluation dated in November 1998 discussed the veteran's 
education, employment, and psychiatric history.  He described 
having brief hypomanic episodes, some problems with anger and 
violence, and sleep disturbance.  It was noted that interview 
findings concerning his history suggested a diagnosis of 
bipolar II disorder and that the veteran's report of 
occasional racing thought processes might be related to 
bipolar symptomatology.     

Records from Dr. S. Cifrese showed that the veteran presented 
in January 1999 with complaints of emotional lability, 
fatigue and sleep disturbance, some agitation and racing 
thoughts, some feelings of helplessness and hopelessness, and 
occasional suicidal thoughts without intent.  There was no 
euphoria, grandiosity, or anhedonia.  Mental status 
examination was unremarkable.  Dr. Cifrese prescribed Paxil, 
noting that the veteran's symptoms appeared more related to 
depression with some anxiety and irritability.  When the 
veteran returned in February 1999, he reported having less 
sleep without fatigue, quick mood changes, decreased 
appetite, difficulty concentrating, more irritability, and 
racing and disorganized thoughts.  On examination, he showed 
more grandiosity and his speech was fairly rapid but with no 
flight of ideas.  Dr. Cifrese discontinued the Paxil and 
prescribed lithium.  Notes dated in March 1999 reflected 
improvement with mood swings, depression, irritability, and 
concentration on lithium.  There were no sleep changes.   

In October 1999, the veteran underwent a VA psychiatric 
examination.  The examiner reviewed the claims folder for the 
examination.  The veteran's symptoms included an labile mood 
without prolonged depression, inability to sleep, racing 
thoughts, expansive mood, distractibility, inability to 
concentrate, and "jitters."  He went on spending sprees and 
occasionally shoplifted.  He masturbated twice a day.  The 
veteran reported being unable to keep a job or continue with 
school because of fatigue and inability to focus.  He had 
been diagnosed as having bipolar disorder.  The examiner 
stated that the veteran was oriented, somewhat disheveled but 
clean, looked younger than his stated age, and maintained 
direct eye contact.  He was nervous with some inappropriate 
laughter but cooperative.  Affect was anxious.  There was no 
evidence of disorder of thought content or process.  Speech 
was normal in rate and rhythm.  The veteran denied 
hallucinations, suicidal or homicidal ideation.  He appeared 
to be functioning in a high average range of intellectual 
capability with fair capacity for insight.  The diagnosis was 
bipolar II disorder with a Global Assessment of Functioning 
(GAF) score of 45.  The examiner commented that the veteran's 
predominant symptoms were of mania.  Even on medication, the 
symptoms were quite severe, causing major problems in his 
social and industrial functioning.    

In its November 1999 rating decision, the RO granted service 
connection for bipolar and assigned a 30 percent disability 
rating.  The veteran timely appealed that decision.  With his 
notice of disagreement, the veteran submitted a June 2000 
statement from his VA psychiatric practitioner.  She had 
managed the veteran's psychiatric medication since November 
1999.  She indicated that the veteran's mental health 
condition interfered with his ability to function.  In her 
opinion, the veteran was currently unable to work.  

The veteran was afforded another VA examination in September 
2000.  The examiner reviewed the claims folder for the 
examination.  The veteran lived in an apartment and dealt 
with his own nutrition and hygiene needs.  He slept eight to 
nine hours a night.  He had friends, kept in contact with 
family, and was looking for work.  The veteran reported 
having five jobs between October 1998 and about April 2000.  
He was terminated from three of the jobs, the last one due to 
inability to log time properly related to cognitive 
disturbance from his psychiatric medication.  The examiner 
indicated that the veteran was comfortably dressed and 
oriented.  On mental status examination, he was a bit 
effusive with slightly pressured speech and inappropriate 
giggling at times.  Thought could be a bit tangential but was 
mostly linear and goal-directed.  Mood was upbeat, affect was 
full, thought content was unremarkable.  Memory was intact.  
There was no psychosis or suicidal or homicidal intent.  The 
diagnosis was bipolar manic.  The examiner assigned a GAF 
score of 55 due to the veteran's moderate difficulty with 
occupational function.  He did fine socially and with his 
family.  The examiner suggested that the veteran's employment 
problems over the previous two years could be due to his 
manic state, in many ways attributable to poor control of the 
illness.  He believed the veteran was able to work if he 
could work closely with his doctor and control the mania.       

In November 2000, the RO increased the disability evaluation 
for bipolar disorder to 50 percent.  It also denied 
entitlement to TDIU.  The veteran continued to pursue his 
appeal.   

Pursuant to the Board's remand, the RO secured the veteran's 
recent VA treatment records.  Notes dated in November 1999 
indicated that the veteran lived with his parents.  He had 
been unemployed less than one month.  He quit his last job as 
a dishwasher due to stress.  His longest employment was for 
three to four months.  The veteran's complaints included 
insomnia, inability to keep a job, difficulty with stress, 
racing and disorganized thoughts, inability to concentrate, 
and problems with memory and anger.  Objectively, he was 
mildly hyperverbal and hyperactive, laughing and giggling 
inappropriately.  When the veteran returned in January 2000, 
it was noted that Gabapentin and Clonazepam were not helping 
with the mania.  Objectively, his presentation was largely 
unchanged.  The diagnosis was bipolar, manic, mild, with a 
GAF score of 45.  Notes dated in February 2000 indicated that 
the veteran was much less manic on Depakote.  He was working 
as a security guard and signing up for college.  The veteran 
was calm and no longer appeared manic.  The assessment was 
bipolar, manic, partial remission, with a GAF score of 55.  
 
VA records dated in August 2000 reflected the veteran's claim 
that he blacked out for a significant period in which he 
broke into his employer's office and took some equipment.  He 
did not recall doing this or why.  He remained improved on 
lithium.  Notes dated in November 2000 again indicated that, 
in early June, the veteran was working as a security guard 
and broke into the business and stole some articles.  He 
claimed to have no memory of the act.  The veteran had a 
history of bipolar disorder with good results on current 
medications, lithium and valproic acid.  He denied further 
episodes of memory loss.  The veteran related in January 2001 
that he was working full time and hoped to go back to school.  
Notes dated in February 2001 reflected continued sleep 
problems without benefit from several sleep medications.  The 
veteran showed much improvement in mood, was more stable, and 
was rational and logical.  When he returned in May 2001, the 
veteran's condition was stable.  It was noted that he was 
currently unemployed.  Notes dated in July 2001 explained 
that the veteran's continued sleep problems (i.e., erratic 
sleep patterns) resulted in the loss of his last job.  He 
lived with his mother.  The disability was stable.   
 
The veteran underwent a VA psychiatric examination in October 
2001.  The examiner reviewed the claims folder for the 
examination, including recent VA outpatient treatment notes, 
and discussed the veteran's psychiatric history.  During the 
last year, the veteran had about 20 depressive episodes 
lasting from days up to two weeks.  The episodes were 
characterized by low energy, decreased interest in 
activities, increased guilt, poor concentration, poor 
appetite, sleep disturbance with fatigue, and suicidal 
thought without plan or intent.  The veteran felt manic 
between the depressive episodes, when he had racing thoughts, 
lots of energy, poor concentration, had poor judgment, and 
was sexually promiscuous.  The examiner spoke with the 
veteran's treating VA psychiatrist.  The veteran's 
medications were lithium and Depakote.  The psychiatrist 
confirmed that the veteran had ongoing sleep problems.  He 
added that the veteran had stolen some computer equipment 
from his employer.  The veteran described the incident in 
only vague terms and denied knowing how the computer 
equipment got in his home.  He claimed it was related to an 
overdose of clonazepam.  Although the veteran had disrupted 
sleep, he was able to do computer work and maintain many 
social relationships, to include with family and girlfriends.  
He reported the following work history: telemarketer for two 
months in 1998; hardware store for five months in 1998, fired 
when he failed to show for work; dishwasher in a restaurant 
for six months in 1999, quit due to stress; work at a 
restaurant for seven months in 1999 and 2000, left after 
falling and injuring himself; security guard for four months 
in 2000, fired after stealing computer equipment; and work 
loading and unloading at a department store for five months, 
fired after missing two weeks of work due to depression.  He 
had not worked in 2001.  

Mental status examination was negative for report of poor 
dress or hygiene.  The veteran was oriented and spoke with 
normal rate and rhythm.  Memory was intact.  His mood was 
euthymic and affect was full range.  He was appropriately 
humorous.  Speech was not pressured.  Thoughts were linear 
and goal-directed.  Thought content was unremarkable.  There 
was no psychosis or suicidal or homicidal ideation.  He was 
quite organized.  The assessment was bipolar disorder by 
history.  The assigned GAF score was 65, due to occasional 
problems related to antisocial behavior, but he had good 
family and social connections.  The examiner indicated that 
both he and the veteran's treating psychiatrist agreed that 
the veteran was still capable of working.  Stealing computers 
from his employer was an antisocial act, which the examiner 
characterized as voluntary.  The examiner did not believe 
that the veteran would have been capable of disconnecting the 
computers and performing other complication maneuvers if he 
had overdosed on clonazepam.  The VA psychiatrist and the 
examiner agreed that the veteran presented himself as quite 
organized and should be able to handle work.      

Analysis

Disability Rating for Bipolar Disorder

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  When reasonable doubt arises as to the degree of 
disability, such doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3. 
  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's bipolar disorder is evaluated as 50 percent 
disabling under Diagnostic Code (Code) 9432.  38 C.F.R. § 
4.130.  Under the general rating formula for mental 
disorders, a 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is appropriate when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating is in 
order when there is total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  

The Board finds that the preponderance of the evidence is 
against a disability rating greater than 50 percent for 
bipolar disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3.  The record reflects complaints including sleep 
disturbance, racing thoughts, inability to concentrate, 
difficulty with stress, and memory problems.  However, the 
overall disability picture does not more nearly approximate 
the criteria for a higher rating.  38 C.F.R. § 4.7.  
Specifically, there is no evidence of obsessional ritual, 
abnormality of thought or speech, near-continuous panic or 
depression, disorientation, neglect of personal hygiene, or 
inability to establish and maintain personal relationships.  
In fact, objective VA examination in October 1999 shows only 
some nervousness, anxiety, and inappropriate laughter.  
Similarly, the September 2000 VA examination shows the 
veteran to be a bit effusive, with slightly pressured speech, 
some inappropriate giggling, and a bit of tangential thought.  
The October 2001 VA examination was essentially negative for 
objective evidence of symptomatology.  Absent additional 
evidence of more severe symptomatology, the veteran's claim 
for a disability rating greater than 50 percent for bipolar 
disorder must fail. Id.    

The Board acknowledges that the June 2000 statement from the 
veteran's VA psychiatric practitioner indicates that the 
veteran was currently unable to work.  Such an opinion 
arguably suggests the presence of total occupational 
impairment.  However, as discussed above, the record fails to 
demonstrate the requisite level of symptomatology that would 
warrant a finding of such severe disability.  Moreover, the 
examining psychiatrist from the September 2000 and October 
2001 VA examinations, as well as the veteran's treating VA 
psychiatrist have concluded that the veteran should be 
capable of working.  

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances to warrant extra-schedular 
consideration.  VAOPGCPREC 6-96.  Specifically, there is no 
evidence of allegation of post-service psychiatric 
hospitalization.  Although the veteran alleges that the 
disability interferes with his ability to retain a job, the 
medical evidence suggests that the veteran's sporadic work 
history is related to anti-social behavior and not associated 
with the service-connected bipolar disorder.  In any event, 
there is no evidence showing that the veteran's disability 
impairs him in such an unusual way as to render him not 
adequately compensated by the regular rating schedule.  See 
38 C.F.R. § 4.1 (the Schedule is premised on average 
impairment of earning capacity).     

In the brief submitted in March 2002, the veteran's 
representative alleges that the antisocial behavior, e.g., 
stealing computers, referred to in the record was a part of 
his service-connected disability.  However, the October 2001 
VA examiner specifically determined that the antisocial act 
was voluntary and did not attribute it to bipolar disorder 
symptomatology.  The veteran's representative is a lay person 
and therefore not competent to offer an opinion on the 
determination as to whether a certain behavior is in fact a 
symptom of bipolar disorder.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  


Entitlement to TDIU

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are 
authorized for any disability or combination of disabilities 
for which rating schedule prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2).  

Under 38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(age may not be a factor in evaluating service-connected 
disability or unemployability); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

It is also VA's policy, however, that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-
service connected conditions and advancing age, which would 
justify a total rating based on unemployability.  Van Hoose, 
4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. App. 375 
(1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

The veteran has the following service-connected disabilities: 
bipolar disorder, evaluated as 50 percent disabling; right 
knee strain, evaluated as 10 percent disabling; and scar of 
the right third toe, evaluated as zero percent disabling.  
The combined service-connected disability rating is 60 
percent.  See 38 C.F.R. § 4.25 (combined ratings table).  
Although there is one disability rated at 50 percent, there 
is insufficient combined service-connected disability.  
Therefore, the percentage criteria set forth in 38 C.F.R. § 
4.16(a) are not met.  The remaining question is whether the 
veteran is otherwise unemployable due to service-connected 
disability such that extra-schedular consideration is in 
order.  38 C.F.R. § 4.16(b); see 38 C.F.R. § 3.321(b)(1). 

The veteran apparently has a high school education and has 
attempted to pursue a college education.  His work history 
consists primarily of menial jobs, such as dishwasher, 
telemarketer, restaurant worker, as discussed above.  By his 
report, he had six jobs over the years since separation from 
service, his longest employment lasting seven months, without 
any employment in 2001.  There is no indication that the 
veteran has applied for any other governmental disability 
benefits.  

Despite the veteran's sporadic work history, examiner from 
the September 2000 and October 2001 VA examinations indicates 
that the veteran should be capable of working.  He also 
reported that, upon consultation, the veteran's treating VA 
psychiatrist concurred with that assessment.  See Flynn v. 
Brown, 6 Vet. App. 500 (1994) (the oral statement of one 
physician may be competently related through the written 
statement of another physician).  In addition, the Board 
observes that the veteran's own reports reflect a variety of 
reasons for leaving each job, including to pursue a better 
opportunity.   

Again, it is acknowledged that the June 2000 opinion of the 
veteran's VA psychiatric practitioner was that he was unable 
to work.  However, the remainder of the statement indicates 
that the practitioner followed the veteran for medication 
management.  It is unclear to whether she personally 
evaluated the veteran for evidence of symptomatology.  In 
addition, it is unclear what education and training she has 
for the evaluation of psychiatric disability.  On the other 
hand, the record shows that the VA examiner is a medical 
doctor and that his opinion is based on a complete review of 
the claims folder and consultation with the veteran's 
treating psychiatrist.  Thus, the Board finds the June 2000 
opinion less probative than that of the two VA physicians.  
See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) (the 
Board has a duty to analyze the credibility and probative 
value of the evidence of record); accord Owens v. Brown, 7 
Vet. App. 429 (1995); Evans v. West, 12 Vet. App. 22 (1998) 
(when adequately explained, the Board is free to favor one 
medical opinion over another).    

In summary, the Board concludes that the preponderance of the 
evidence is against entitlement to TDIU.  38 U.S.C.A. §§ 
1155, 5107(b); 38 C.F.R. §§ 4.3, 4.16.  


ORDER

A disability rating greater than 50 percent for bipolar 
disorder is denied. 

Entitlement to TDIU is denied. 



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

